IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,116-01


EX PARTE STEVE REYES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007CR3792 IN THE 175TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault with
family violence and sentenced to life imprisonment. 
	On June 20, 2011, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for finding #1.  Based upon the trial court's findings and conclusions and our own review, we deny
relief.

Filed:	September 14, 2011
Do not publish